DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation "the ends of the side walls".  There is insufficient antecedent basis for this limitation in the claims.
	Claim 1 recites “opposing inner surfaces of the flange portions of the protruding means in the top hat arrangement are arranged to engage directly with each other when the apparatus is in a clamped position in use”. Claim 11 recites “the spacing means include any or any combination of a plate member, a spacing member, nut, washer and/or protrusion portion.” However, it is not clear to the Examiner how the flange portion can directly engage with each other when the apparatus is in a clamped position, when the spacing mean including any or any combination of a plate member, a 
Claim 1 recites “opposing inner surfaces of the flange portions of the protruding means in the top hat arrangement are arranged to engage directly with each other when the apparatus is in a clamped position in use”. Claim 13 recites “the spacing means includes a contact member is joined to or associated with the nut so as to be locatable between opposing protruding means when the apparatus is in a clamped position in use.” However, it is not clear to the Examiner how the flange portion can directly engage with each other when the apparatus is in a clamped position, when the spacing mean including any or any combination of a plate member, a spacing member, nut, washer and/or protrusion portion would interfere with the direct engagement.
Claim 1 recites “opposing inner surfaces of the flange portions of the protruding means in the top hat arrangement are arranged to engage directly with each other when the apparatus is in a clamped position in use”. Claim 19 recites “the spacing means includes a contact member-is- joined to or associated with the nut so as to be locatable between opposing protruding means when the apparatus is in a clamped position.” However, it is not clear to the Examiner how the flange portion can directly engage with each other when the apparatus is in a clamped position, when the spacing mean including any or any combination of a plate member, a spacing member, nut, washer and/or protrusion portion would interfere with the direct engagement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3544137, Contreras et al.
In regards to claim 1, in Figures 1-2 and paragraphs detailing said figures, Contreras et al disclose a clamp apparatus (25), said clamp apparatus including band means which is annular or substantially annular in form, the band means having two opposing ends, protruding means protruding outwardly of the band means at each of the opposing ends, characterised in that at least one of said protruding means is integrally formed with the band means; wherein a profile of the band means and the protruding means, or the protruding means, defines at least one channel portion on an inner or inwardly facing surface thereof, the at least one channel portion including a base wall and two opposing side walls protruding outwardly from the base wall, the ends of the side walls opposite the base wall either having outwardly protruding flange portions to form a top hat arrangement, or having free ends and forming a fez arrangement; opposing inner surfaces of the flange portions of the protruding means in the top hat arrangement are arranged to engage directly with each other when the apparatus is in a clamped position in use; or wherein spacing means are provided on, attached to, detachably attached to or associated with the protruding means and/or tensioning means for moving the apparatus between clamped and unclamped positions in use, to provide the flange portions or free ends of the side walls of the protruding means a spaced distance apart from each other and to provide a contact surface for contact between the opposing inner surfaces of the flange portions or the free ends of the side walls of the protruding means and the spacing means when in a clamped position.
In regards to claim 2, in Figures 1-2 and paragraphs detailing said figures, Contreras et al disclose the protruding means at both of said opposing ends of the band means are integrally formed with the band means, such that the protruding means and the band means consist of a single piece integral member.
In regards to claim 3, in Figures 1-2 and paragraphs detailing said figures, Contreras et al disclose at least one, or both, of the protruding means are arranged to protrude outwardly of the band means as a result of bending the same relative to the band means during manufacture.
In regards to claim 4, in Figures 1-2 and paragraphs detailing said figures, Contreras et al disclose the profile of the band means, an inner or inwardly facing surface of the band means and/or an inwardly facing surface of the protruding means has a shaped profile, is a V-shaped profile or a substantially V- shaped profile.
In regards to claim 5, in Figures 1-2 and paragraphs detailing said figures, Contreras et al disclose the band means, an inner or inwardly facing surface of the band means has the same or substantially the same shape, size, dimensions and/or design profile as at least one of the protruding means.
In regards to claim 6, in Figures 1-2 and paragraphs detailing said figures, Contreras et al disclose the band means, an inner or inwardly facing surface of the band means has a different shape, size, dimensions and/or design profile of at least one of the protruding means.
In regards to claim 7, in Figures 1-2 and paragraphs detailing said figures, Contreras et al disclose the protruding means protrude radially outwardly or protrude transversally outwardly of the band means at the opposing ends.
In regards to claim 11, as best understood, in Figures 1-2 and paragraphs detailing said figures, Contreras et al disclose the spacing means including include any or any combination of a plate member, a spacing member, nut, washer and/or protrusion portion.
In regards to claim 12, in Figures 1-2 and paragraphs detailing said figures, Contreras et al disclose tensioning means are provided between the protruding means at the opposing ends of the band means to move and/or maintain the protruding means in a clamped or unclamped position in use; the tensioning means including any or any combination of one or more nuts and bolts, trunnions, inter engaging members or any means for moving the protruding means towards and/or away from each other in use in the top hat arrangement.
In regards to claim 13, as best understood, in Figures 1-2 and paragraphs detailing said figures, Contreras et al disclose the tensioning means is in the form of a nut and bolt and the spacing means includes a contact member is joined to or associated with the nut so as to be locatable between opposing protruding means when the apparatus is in a clamped position in use.
In regards to claim 14, in Figures 1-2 and paragraphs detailing said figures, Contreras et al disclose the contact member is formed so as to partially or wholly enclose at least one of the protruding means when in a clamped position in use.
In regards to claim 15, in Figures 1-2 and paragraphs detailing said figures, Contreras et al disclose a method of manufacturing clamp apparatus, said clamp apparatus including band means having two opposing ends, said method including forming the band means to be annular or substantially annular in form, forming protruding means protruding outwardly of the band means at each of the opposing ends, characterised in that at least one of said protruding means is being integrally formed with the band means, forming a profile of the band means and the protruding means, or the protruding means, to define at least one channel portion on an inner or inwardly facing surface thereof, the at least one channel portion including a base wall and two opposing side walls protruding outwardly from the base wall, the ends of the side walls opposite the base wall either having outwardly protruding flange portions to form a top hat arrangement, or having free ends and forming a fez arrangement; opposing inner surfaces of the flange portions of the protruding means in the top hat arrangement are arranged to engage directly with each other when the apparatus is in a clamped position in use; or wherein spacing means are provided on, attached to, detachably attached to or associated with the protruding means and/or tensioning means for moving the apparatus between clamped and unclamped positions in use, to provide the flange portions or free ends of the side walls of the protruding means a spaced distance apart from each other and to provide a contact surface for contact between the opposing inner surfaces of the flange portions or the free ends of the side walls of the protruding means and the spacing means when in a clamped position.
In regards to claim 17, in Figures 1-2 and paragraphs detailing said figures, Contreras et al disclose the tensioning means includes any or any combination of one or more nuts and bolts, trunnions, inter-engaging members or any means for moving the protruding means towards and/or away from each other in use.
In regards to claim 18, in Figures 1-2 and paragraphs detailing said figures, Contreras et al disclose the tensioning means includes any or any combination of one or more nuts and bolts, trunnions, inter-engaging members or any means for moving the protruding means towards and/or away from each other in use.
In regards to claim 19, as best understood, in Figures 1-2 and paragraphs detailing said figures, Contreras et al disclose tensioning means is in the form of a nut and bolt and the spacing means includes a contact member-is- joined to or associated with the nut so as to be locatable between opposing protruding means when the apparatus is in a clamped position in use.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679